Citation Nr: 0612925	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1936 to 
July 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the New 
Orleans, Louisiana, VA Regional Office (RO).  The veteran 
testified at an RO hearing in May 2002 and at a Board hearing 
at the local RO in July 2003.  The Board previously remanded 
this issue in April 2004 and January 2005.  

The Board granted a motion to advance the veteran's appeal on 
the docket in December 2004.


FINDINGS OF FACT

1.  The injury to the low back suffered during combat was 
acute in nature and resolved without resulting in chronic 
disability.

2.  Chronic low back disability, including degenerative disc 
disease and degenerative facet joint disease, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is the veteran's current chronic 
low back disability otherwise related to such service or to 
any injury during service. 


CONCLUSION OF LAW

Low back disability, including degenerative disc disease and 
degenerative facet joint disease, was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a May 2001 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the May 2001 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised, at page 3, to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  On 
remand, an additional VCAA letter was sent to the veteran in 
April 2004.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2001, which was prior to the 
December 2001 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, private treatment 
records, VA treatment records and a VA examination.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in November 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is claiming entitlement to service connection for 
low back disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges that he injured his low back during World 
War II combat action when he dove into a foxhole.  Service 
medical records are silent for treatment of any low back 
disability.  An April 1959 service examination three months 
prior to discharge showed that the spine was clinically 
evaluated as normal.  Further, September and December 1963 
quadrennial retirement examinations also showed that the 
spine was clinically evaluated as normal.  In his 
contemporaneous medical histories, the veteran expressly 
denied having swollen or painful joints, or bone, joint or 
other deformity.  The medical histories are silent with 
respect to any low back disability. 

Although the veteran's service medical records do not contain 
any documentation of any low back injury during service, the 
VA has determined that the veteran did engage in combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable and the veteran's assertions regarding the combat 
related low back injury are accepted despite the lack of 
supporting documentation in service medical records.

The first post service treatment record concerning a low back 
disability is in February 1994, 35 years after discharge from 
service.  This treatment record from Tulane University 
Medical Center indicated that the veteran had recently been 
in an automobile accident and complained of neck and back 
pain.  An April 1994 MRI of the lumbar spine from Slidell 
Memorial Hospital and Medical Center showed spinal canal 
stenosis of a moderate degree at L2-L3 and L3-L4 and slightly 
worse at the L4-L5 level, due to a combination of annular 
bulging from degenerative disc disease and osteophyte 
encroachment from degenerative facet joint disease 
bilaterally.  The remaining pertinent private medical 
records, which showed continuing treatment of the veteran's 
low back disability, are: 1999 treatment records from 
NorthShore Regional Medical Center; June 1994, July 1998 and 
May 2003 treatment records from Slidell Memorial Hospital and 
Medical Center; April 1994 to September 1994 treatment 
records from Tulane University Medical Center; and a July 
1998 treatment record from Tulane Orthopaedic Clinic.  
Nevertheless, none of these records offer an opinion as to 
etiology of the veteran's low back disability, except to 
refer to the 1994 automobile accident.

A May 2005 VA x-ray of the lumbar spine showed degenerative 
bony spur formation seen throughout the lumbar spine and 
intervertebral disc space heights all levels associated with 
degenerative vacuum disc deformities at all levels.  The 
impression was degenerative disease.  

On remand, the veteran was afforded a VA examination in 
November 2005.  The claims file was reviewed.  The 
examination report stated that the impression was 
degenerative disk disease of the lumbar spine.  The 
examination report further stated that for the examiner to 
opine that the degenerative changes of the spine were a 
direct and proximate result of the veteran diving into a 
foxhole would be resorting to mere speculation.  

The veteran claims that his current low back disability is 
related to a combat injury and that he has suffered from low 
back pain since then.  However, the preponderance of the 
competent medical evidence is against a finding that the 
inservice injury was a manifestation of a chronic disability.  
Instead, the medical evidence shows that the inservice injury 
was acute in nature and had resolved by the time of the 
veteran's discharge from service.  This is supported by the 
finding of a clinically normal spine by military medical 
personnel at the April 1959, September 1963 and December 1963 
service examinations.  This is significant because it shows 
that in the opinion of medically trained individuals, the 
spine was clinically normal at the time of discharge and four 
years after discharge.  

Therefore, the Board must conclude that service connection 
for low back disability, including degenerative disc disease 
and degenerative facet joint disease, is not warranted.  The 
Board acknowledges the veteran's long period of honorable 
service and while the Board does not doubt the veteran's 
sincerity in advancing his claim, the Board must rely on the 
medical evidence of record.  Current medical records show 
that the veteran does have a current low back disability.  
Further, based on the veteran's statements concerning an 
injury to his low back during combat, it is accepted that he 
had a low back injury during service.  Nevertheless, there is 
no medical evidence linking the veteran's low back injury in 
service to his current low back disability.  The November 
2005 VA examiner stated that to opine such a link would be 
mere speculation.  Private treatment records showed that 
treatment for low back pain started after the veteran was 
involved in a 1994 automobile accident. Also, there is no 
evidence of arthritis of the low back within one year of 
discharge so the service incurrence of degenerative facet 
joint disease cannot be presumed.  Moreover, it was 35 years 
after the veteran's discharge until the first post service 
treatment record so there is no supporting evidence of a 
continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


